By the Court. Oakley, Ch. J.
The defences of Beauvile and Samanos were conducted by the same attorney, and on the same plea while S. continued in the suit, and there can be only a single bill of costs for both during that period. After that, the defence of Beauville and the sheriff was conducted jointly by the same attorneys for both. It is not the case, therefore, of a separate defence by separate attorneys. There separate bills are allowed, where the defences were so conducted in good faith, and not for costs. Where in truth and in effect the defences have been united, there can be only one bill taxed. The result is, there must be one full bill of costs taxed for the sheriff, and another for Beauville and Samanos, to the period when the sheriff’s attorneys became the attorneys for B. No costs will be taxed to B. after that, as there was thereafter one entire defence for him and the sheriff.